DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
Information Disclosure Statement
The information disclosure statements filed 3/25/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because in the first IDS filed 3/25/2021, Foreign Reference #6 was not provided and in the second IDS filed 3/25/2021, NPL Reference #3 was not provided with a legible copy. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 5/27/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Ref #7 is illegible and Refs #9, 11 & 12 are incompletely scanned from their source. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Arguments
The claim objection to claim 50 is withdrawn in view of Applicant’s amendments.
The 35 U.S.C. 112(a) rejections of claims 33, 50 and 51 are withdrawn in view of Applicant’s amendments, with the exception of one rejection of claim 50. Applicant’s amendments did not fully address the reasons behind this rejection so it is maintained.
Applicant’s arguments, see Remarks, filed 3/25/2021, with respect to the 35 U.S.C. 102 rejection over Guest (US 2013/0022832) are persuasive. The rejection is withdrawn in view of Applicant’s amendments. However, a new rejection is entered over Guest in view of Xu (US 2013/0300066).
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections over Mazyar (US 2013/0032357) in view of Xu, and tertiary references where applicable, are not persuasive. Applicant argues that Xu does not teach or suggest a magnesium composite that includes additions from the group consisting of ceramic balls, ceramic microballoons, glass balls, glass microballoons, carbon balls, and carbon microballoons. This argument is not persuasive. Xu teaches the magnesium core may contain additive particles such as spheres of glass, carbon or various ceramic carbides, nitrides, borides, oxides or silicides (¶ 48-49). Applicant provides no reasoning as to how particle spheres of glass, carbon or ceramic do not meet the claimed balls. The rejection is maintained.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection over Mazyar (US 2013/0032357) in view of Smith (US 2013/0022816) are not persuasive. Applicant argues that Smith does not teach or suggest a dissolvable proppant. Whether or not 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 50 is rejected because in addition, in the corresponding US PGPub, the surface layer is magnesium, magnesium alloy or magnesium composite having a thickness of 0.035 to 0.75 inch, with a tensile strength greater than 33 ksi with an overall density of 5-45% lower than a pure magnesium ball (¶ 43) or a surface layer of zinc or zinc alloy having a thickness of 0.035 to 0.75 inch, a tensile strength greater than 33 ksi and an overall density of 5-60% lower than a pure zinc alloy ball (¶ 46). Claim 50, however, recites a magnesium layer having an overall density 5-60% lower than a pure 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 51 is rejected under 35 U.S.C. 102 as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as being obvious over Guest et al. (US 2013/0022832).
Regarding claim 51, Guest discloses a coated core material comprising a first metal core and a second metal layer different from the first metal (¶ 8). The first metal may be magnesium and the second metal zinc (¶ 50). Guest further teaches the thickness of the second metal layer is from about 0.005 cm to about 0.02 cm (¶ 41), which converts to about 0.002 to 0.008 inch. This overlaps with or lies within the claimed range, creating a prima facie case of obviousness or anticipation as the case may be. The coated core material is used in underground wells and is configured to dissolve upon interacting with borehole fluids (¶ 58), which is considered to refer to at least dissolving of the coated core material due to exposure to an activation compound, change in composition of fluid environment, change in salt content of fluid environment or change in electrolyte content of fluid environment. Although Guest does not expressly teach the tensile strength of the combined core and zinc layer, one of ordinary skill in the art would expect it to have the same tensile strength as that claimed, since the core and zinc layer of the prior art is made of the same material as that claimed, absent objective evidence to the contrary. See MPEP 2112.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33-35, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar et al. (US 2013/0032357) in view of Xu et al. (US 2013/0300066).
Regarding claims 33-34 and 44, Mazyar discloses a ball having a core 221 made of a corrodible metal surrounded by a coating 222, which is part of a downhole assembly (¶ 10). The corrodible metal may be a magnesium alloy containing metals such as magnesium (¶ 18). The coating on the core may be a soluble polymer which is removed in the presence of downhole fluids such as brine and distillates (corresponding to the activation event which would appear in water such as the claimed change in composition of fluid environment or change in salt content of fluid environment) (¶ 23).
Mazyar does not expressly teach the core includes balls or microballoons of carbon, glass or ceramic. Xu teaches a disintegrable article for downhole applications that disintegrates upon contact with downhole fluids (¶ 29), the article having a core made of magnesium (¶ 33). Xu also teaches the magnesium core may contain additive particles (¶ 39) such as particle spheres of glass, carbon or various ceramic carbides, nitrides, borides, oxides or silicides (¶ 48-49). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include particle spheres of glass, carbon or ceramics, as taught by Xu, in the magnesium core of Mazyar because Xu teaches that these additives particle spheres provide a strengthening mechanism to the core (¶¶ 39, 48-49).
Regarding claim 35, Mazyar teaches a corrosion rate for the magnesium in the article at a rate of 0.1 - 150 mg/cm2/hr at 200°F (¶ 21), which corresponds roughly to 1.15 – 1720 mm/hr, and the fluid environment contains water (¶ 23). This range lies within the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 39, Mazyar teaches that the presence of brine or distillate can cause the ball to become soluble (¶ 23) which is considered to be equivalent to exposure of the surface layer to a chemical trigger.
Claims 37-38 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar et al. (US 2013/0032357) in view of Xu et al. (US 2013/0300066), as applied to claim 33, further in view of Wilberg et al. (US 2008/0200352).
Regarding claims 37-38 and 45-46, the limitations of claim 33 have been addressed above. Modified Mazyar does not expressly teach an activation event being a temperature change, pH change, or the composition of the polymer surface layer. Wilberg is directed towards materials which may dissolve or degrade in downhole conditions (¶ 32). Wilberg teaches such materials include polymers that may have their degradation assisted or accelerated by a change in pH or increase in temperature, and may be derived from polyvinyl alcohol (¶ 29). It would have been obvious at the time of invention for one of ordinary skill in the art to use polyvinyl alcohol polymers for the soluble polymer disclosed in Modified Mazyar because the prior art recognizes polyvinyl alcohol as a suitable polymer which can dissolve in downhole conditions such as those which would be found as disclosed by Modified Mazyar.
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mazyar et al. (US 2013/0032357) in view of Xu et al. (US 2013/0300066), as applied to claim 33, further in view of Smith et al. (US 2013/0022816).
Regarding claim 40, the limitations of claim 33 have been addressed above. Modified Mazyar does not expressly teach a surface layer including a silicon-containing compound. Smith teaches a proppant having a surface layer containing silicon oxide, and polymers (¶ 148). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to further modify Modified Mazyar to include silicon oxide in the surface layer, as taught by Smith, because the use of ceramic such as silicon oxide allows for controlled buoyancy and crush strength (¶ 63).
Regarding claim 41, Xu teaches that the downhole fluid used to trigger disintegration may be hydrofluoric acid. It would have been obvious at the effective filing date of the claimed invention for one for ordinary skill in the art to use hydrofluoric acid as a downhole fluid for disintegrating the corrodible article of Modified Mazyar, as taught by Xu, because the prior art recognizes fluorine containing downhole fluids to corrode analogous articles.
Regarding claim 42, the limitations of claim 33 have been addressed above. Modified Mazyar does not expressly teach a compression strength, density or tensile strength. Smith teaches having a suitably high crush strength is necessary for downhole materials (¶ 36). Smith further teaches suitable crush strength figures of at least 5,000 psi (¶ 145). Smith teaches low density materials are desired to control buoyancy and reduce transportation costs (¶ 37) and inhibit transport inside fractures (¶ 39), with densities above 100 lb/ft3 being considered high (¶ 39). Smith thus suggests lower 3 (¶ 204). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the material of Modified Mazyar to have a crush strength and density as taught by Smith so that the downhole material of Modified Mazyar has properties suitable or desirable for its downhole application. While Modified Mazyar in view of Smith does not expressly teach a tensile strength, since the core of Modified Mazyar is of the same material as the core of the present invention, one of ordinary skill in the art would expect it to have the claimed tensile strength, absent objective evidence to the contrary. See MPEP 2112. See also instant specification at ¶ 13, disclosing a magnesium composite has the claimed tensile strength.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mazyar et al. (US 2013/0032357) in view of Smith et al. (US 2013/0022816).
Regarding claim 43, Mazyar discloses a ball having a core 221 made of a corrodible metal surrounded by a coating 222, which is part of a downhole assembly (¶ 10). The corrodible metal may be a magnesium alloy containing metals such as aluminum, magnesium and calcium (¶ 18). The coating on the core may be a soluble polymer which is removed in the presence of downhole fluids such as brine and distillates (corresponding to the activation event which would appear in water such as the claimed change in composition of fluid environment or change in salt content of fluid environment) (¶ 23).
Mazyar does not expressly teach a surface layer including a fiber-reinforced metal. Smith teaches a proppant having a surface layer containing fiber reinforced metal (¶ 145) and polymers (¶ 148). It would have been obvious at the effective time of filing .
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Guest et al. (US 2013/0022832) in view of Xu et al. (US 2013/0300066).
Regarding claim 50, Guest discloses a coated core material comprising a first metal core and a second metal layer different from the first metal (¶ 8). The first metal may be magnesium and the second metal zinc (¶ 50). Guest further teaches the thickness of the second metal layer is from about 0.005 cm to about 0.02 cm (¶ 41), which converts to about 0.002 to 0.008 inch. This lies within the claimed range. The coated core material is used in underground wells and is configured to dissolve upon interacting with borehole fluids (¶ 58), which is considered to refer to at least dissolving of the coated core material due to exposure to an activation compound, change in composition of fluid environment, change in salt content of fluid environment or change in electrolyte content of fluid environment. Although Guest does not expressly teach the tensile strength of the zinc layer, one of ordinary skill in the art would expect the zinc layer to have the same tensile strength as that claimed, since the prior art zinc layer is made of the same material as that claimed, absent objective evidence to the contrary. See MPEP 2112.
Guest does not expressly teach the core includes balls or microballoons of carbon, glass or ceramic. Xu teaches a disintegrable article for downhole applications that disintegrates upon contact with downhole fluids (¶ 29), the article having a core made of magnesium (¶ 33). Xu also teaches the magnesium core may contain additive 
Allowable Subject Matter
Claims 47-49 are allowed. Reasons for allowance appeared in the previous 6/29/2020 Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784